Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered April 12, 1989, convicting defendant, on his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to one year in prison, unanimously affirmed.
On March 20, 1988, at approximately 8:38 p.m., police officers on routine motor patrol in a marked police car in Bronx County observed defendant peering suspiciously into the window of a bodega. They also observed a livery cab parked nearby, with its engine running and lights on, in which two men sat. The officers made a U-turn, parked their car some 100 feet away, and continued to observe defendant for 5 to 10 minutes, as he paced back and forth in front of the store. The officers decided to question defendant, and began *436driving toward the bodega to do so. When they were approximately 50 feet from defendant, they saw him reach into his pocket, remove a gun, and approach the entrance of the bodega. When defendant saw the officers, he put the weapon back in his pocket and began to walk away, but was quickly arrested.
The suppression court determined that the officers were candid, and, crediting their uncontradicted testimony, denied defendant’s motion to suppress the weapon. Defendant argues that the hearing court erred in crediting the testimony of the officers, which he asserts was incredible. We hold to the contrary, and sustain the findings of the suppression court, which was in the best position to determine credibility and to weigh any conflict in the arresting officers’ testimony (People v Paige, 167 AD2d 231, lv denied 77 NY2d 881). Concur—Wallach, J. P., Kupferman, Ross and Smith, JJ.